Citation Nr: 0920006	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to initial rating in excess of 20 percent for 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
the Veteran's diabetes mellitus, type II.  The RO assigned a 
20 percent rating for the disease effective from February 6, 
2004 or the date of receipt of the claim for service 
connection.  The Veteran's disagreement with the rating 
assigned led to this appeal.  See 38 C.F.R. § 20.201 (2008).  
After the issuance of a statement of the case, he 
subsequently perfected his appeal of the issue.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2008).

The Board notes that, in an August 2004 treatment record, a 
clinician reported that the Veteran had hypertension 
secondary to his diabetes.  The Board finds that a claim for 
service connection for hypertension secondary to the 
Veteran's service-connected diabetes mellitus is raised by 
the record.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and the RO has obtained all relevant 
evidence to the extent possible.  

2.  The Veteran's service-connected diabetes mellitus 
requires insulin, medication, restricted diet and exercise; 
however, the preponderance of the evidence is against a 
finding that it requires regulation of activities, defined by 
the applicable rating criteria as avoidance of strenuous 
occupational and recreational activities; the preponderance 
of the evidence is also against a finding of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.



CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.16, 4.119, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in June 2004, which informed him 
about the information and evidence not of record that is 
necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  

Additionally, the July 2006 statement of the case (SOC) 
provided notice regarding the establishment of a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter listed types 
of evidence that the Veteran should tell VA about or give to 
VA that may affect how VA assigned the disability evaluation, 
including information about on-going treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the Veteran.  
The letter also informed the Veteran that when a disability 
is service connected a disability rating is assigned and 
that, depending on the disability involved, VA assigns a 
rating from 0 to 100 percent, and that VA uses a schedule for 
evaluating disabilities.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June 
2004 VCAA letter was issued before the rating decision on 
appeal; thus, this notice was timely.  However, the Dingess 
notice provided in the July 2006 SOC came after the August 
2004 rating decision and was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
In this case, the timing error with respect to the notice 
requirements noted above is harmless error.  The AMC cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
April 2008 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006).  

The Board further notes that, in a claim for increase, the 
VCAA notice requirements are the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Also, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

A Vazquez-Flores letter, which also outlined the Dingess 
requirements, was sent in May 2008.  In any event, since the 
claim for initial compensable rating for the Veteran's 
diabetes mellitus is a downstream issue from that of service 
connection, and proper VCAA notice was provided regarding the 
claim for service connection, Vazquez notice is not required.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  The evidence 
of record includes VA medical records, private medical 
records, and a VA contract endocrine system examination.  The 
Board acknowledges the Veteran's representative's request for 
a new examination.  However, after a review of this evidence, 
along with all of the other relevant evidence of record, to 
include treatment records dated before and after the 
examination in question, the Board finds that such evidence 
provides adequate findings upon which to rate the Veteran's 
diabetes mellitus.  Thus, there is no duty to provide another 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim for 
increased rating at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability rating 
assigned to his diabetes mellitus by seeking appellate review 
of the RO's initial evaluation because of his dissatisfaction 
with it as being too low.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Diagnostic Code (DC) 7913 provides ratings for diabetes 
mellitus.  38 C.F.R. § 4.119.  Diabetes mellitus that is 
manageable by restricted diet only is rated 10 percent 
disabling.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, is rated 100 percent 
disabling.  Note (1) to DC 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  Id.

Factual Background

The Veteran contends that the initial rating assigned to his 
diabetes mellitus, type II does not adequately contemplate 
the severity of his symptoms.  In his March 2008 substantive 
appeal, the Veteran specifically claimed that he met the 
criteria for a 40 percent evaluation, indicating that he was 
on daily insulin, regulated diet, and regimented exercise.  

The Veteran was diagnosed with diabetes mellitus in March 
2002.  This disorder was found to be presumptively service-
connected based on his service in Vietnam.  From March 2002 
to April 2004 the Veteran was treated with metformin by a 
private physician.  His glucose level ranged from 139 to 197.  
In August 2004 the Veteran's treating physician recommended a 
combination of exercise, restricted diet, and medication.  

The Veteran began seeking treatment for his diabetes at the 
Bakersfield VA Medical Center (VAMC) in January 2004.  In 
August 2004 the Veteran's glucose level was 192.1.  The 
Veteran was found to have impotency and hypertension 
secondary to diabetes.  (Service connection is in effect for 
multiple complications of diabetes, to include erectile 
dysfunction.  The Veteran is also in receipt of special 
monthly compensation for loss of use of a creative organ.  
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(a).)  With respect to 
the question of hypertension, as noted in the introduction 
above, a claim for service connection for hypertension 
secondary to the Veteran's service-connected diabetes is 
raised by the record and is therefore referred to the RO for 
appropriate action.

From September 2004 to December 2005 the Veteran's laboratory 
results taken by his private physician continued to show 
elevated blood sugar levels, ranging from 135 to 213, as well 
as occasional high cholesterol levels.  In October 2004 the 
physician found the Veteran's control of his diabetes had 
worsened and his weight had increased; the physician added 
Actos to the Veteran's medications and recommended increased 
walking intensity and duration.  In January 2005 the 
physician considered adding evening insulin injections 
because of the Veteran's elevated morning blood sugar 
readings.  In July 2005 the physician noted that the Veteran 
had hypoglycemic symptoms.  

In his notice of disagreement dated November 2004, the 
Veteran stated that his physician told him that his diabetes 
had advanced.  Due to his blood sugar levels being higher, it 
had become more difficult to keep his diabetes under control 
with diet, exercise, and oral medications.  Additionally, his 
physician has added new medications, increased his exercise 
regimen, and given him a stricter diet to follow.  The 
Veteran also reported that diabetes has affected his eyes.  
Service connection is in effect for the Veteran's bilateral 
cataracts secondary to diabetes, rated as 30 percent 
disabling, effective November 2004.  

The Veteran was seen at the VAMC in July and December 2005, 
where his diabetes was found to be well controlled.  The 
Veteran was told to avoid a high carbohydrate diet.  

In January 2006, under the care of a VA physician, the 
Veteran began taking Byetta and stopped taking Actos.  His 
glucose level was 206.  

In February 2006 the Veteran had a VA diabetes examination 
with a private physician.  The Veteran complained of 
progressive loss of strength of the whole body, tingling and 
numbness of his legs and feet, bladder dysfunction, bowel 
dysfunction, and heartburn.  The Veteran denied any 
hospitalization related to diabetic ketoacidosis or 
hypoglycemic episodes.  He reported frequent urination.  His 
diabetes medications were metformin, Actos, and Byetta 
injections; he also took atenolol, lisinopril, and quinine 
sulphate.  The Veteran reported vision, skin, and heart 
problems due to diabetes.  The Veteran complained of 
shortness of breath, dizziness, chest pain, easy fatigue, 
fainting attacks, swelling of the legs, muscle spasms, and 
hypertension.  Some of these problems the Veteran attributed 
to high blood pressure and kidney problems.  The Veteran also 
complained of impotency.  The examiner found that the Veteran 
had functional impairment and decreased quality of life with 
easy fatigueability.  The Veteran was not working at the time 
of the examination.  His glucose level was 174.  The examiner 
confirmed the Veteran's diagnosis of diabetes mellitus as 
well as impotency and stage I neuropathy related to diabetes.  
The examiner found no nondiabetic conditions aggravated by 
diabetes.  

In July 2006 the Veteran was seen at the VAMC, where his 
diabetes was found to be under good control, although his 
glucose level was 175.5.  He was instructed to continue 
taking metformin and Byetta.  

In his August 2006 substantive appeal and statement in 
support of claim, the Veteran indicted that he had to limit 
his exercise because of the treatment and surgery he had on 
his septic bursitic right knee in April and May 2006, which 
he claimed was secondary to his service-connected diabetes.  

In January 2007 the Veteran was treated at the VAMC for renal 
colic.  His glucose level was 246, but the physician found 
that his diabetes was controlled with metformin and Byetta.  

In March 2008 the Veteran's private physician stated that he 
treated the Veteran for diabetes mellitus and renal 
involvement with insulin, diet, and exercise.  

Analysis

The Board finds that a rating in excess of 20 percent for 
diabetes mellitus is not warranted.  To warrant a 40 percent 
schedular rating, in additional to requiring insulin and a 
restricted diet, the control of diabetes would need to 
require regulation of activities, which is defined as 
avoidance of strenuous occupational and recreational 
activities.  (Emphasis added.)  See 38 C.F.R. § 4.119, DC 
7913.

The Board finds ample medical evidence that the Veteran's 
diabetes has been treated by a low carbohydrate diet, 
metformin, Byetta injections, a short period of use of Actos, 
and regimented exercise.  The Board acknowledges that the 
Veteran's diabetes worsened in October 2004, which is when 
the Veteran started taking Actos and was instructed to walk 
with more intensity for a longer duration.  VAMC records also 
show elevated glucose levels in July 2005, December 2005, 
July 2006, and January 2007.  However, as explained below, at 
no point is there any indication that his diabetes was 
treated by an avoidance of strenuous occupational or 
recreational activities, nor is there medical evidence of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  

The Veteran's August 2006 substantive appeal indicted that he 
had to limit his exercise because of the treatment and 
surgery he had on his septic bursitic right knee in April and 
May 2006, which he claimed was secondary to his service-
connected diabetes.  However, the February 2007 rating 
decision denied secondary service connection for his right 
knee disability, and since he has not appealed it, the 
decision has become final.  See 38 U.S.C.A. § 7105.  In any 
event, there is no competent evidence to show that the 
Veteran's treatment for his diabetes mellitus includes 
regulation of activities within the meaning of the cited 
legal authority.  On the contrary, as noted in the factual 
background, there are multiple references to his need for 
more exercise. 

Higher ratings, of 60 or 100 percent, are also warranted with 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations.  See 38 C.F.R. § 4.119, 
DC 7913.  In this case, the Veteran has not asserted, and the 
evidence does not indicate, that he has had episodes of 
ketoacidosis or hypoglycemic reactions, even though the 
private physician noted in July 2005 that the Veteran had 
hypoglycemic symptoms.  During the February 2006 VA 
examination the Veteran specifically denied both episodes of 
ketoacidosis or hypoglycemic reactions.  The record is devoid 
of any further mention of hypoglycemic symptoms or 
complaints.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial or staged 
rating in excess of 20 percent for the Veteran's diabetes 
mellitus under the applicable schedular rating criteria.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R.  § 
3.321(b)(1).  In this regard, the Board has fully considered 
the Veteran's written statements and testimony.  There has 
been no showing by the Veteran that diabetes mellitus, on its 
own, causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for 
consideration of an assignment of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial or staged rating in excess of 20 
percent for diabetes mellitus, type II is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


